MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any                                  Jan 20 2021, 8:59 am

      court except for the purpose of establishing                                    CLERK
      the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Jonathan D. Harwell                                       Karen A. Wyle
      Harwell Legal Counsel LLC                                 Bloomington, Indiana
      Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Paternity of                         January 20, 2021
      Sophia C. Spinks:                                         Court of Appeals Case No.
                                                                20A-JP-1423
      Courtney Spinks,
                                                                Appeal from the
      Appellant-Respondent,                                     Monroe Circuit Court
              v.                                                The Honorable
                                                                Stephen R. Galvin, Judge
                                                                The Honorable
      David Matthew Roach,                                      Bret Raper, Commissioner
      Appellee-Petitioner.                                      Trial Court Cause No.
                                                                53C07-1609-JP-589



      Kirsch, Judge.


[1]   Courtney Spinks (“Mother”) appeals the trial court’s order that granted David

      Matthew Roach’s (“Father”) petition to modify custody of their child, Sophia


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021                    Page 1 of 32
      C. Spinks (“Child”) from joint physical and legal custody to legal and primary

      physical custody of Child to Father. Mother raises two issues on appeal, which

      we restate as:

              I. Whether the trial court abused its discretion in denying
              Mother’s second motion for continuance where she lacked the
              financial means to hire an attorney at the time; and


              II. Whether the trial court abused its discretion in modifying the
              custody of Child to Father where there was no substantial change
              in circumstances.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother and Father met in 2009, and on April 25, 2010, Child was born to

      Mother and Father. Appellant’s Conf. App. Vol. 2 at 97. Mother and Father

      never married. Id. After Child was born, Mother and Father lived together in

      Muncie, Indiana. Id. In Spring of 2012, Mother, Father, and Child moved to

      Bloomington, Indiana. Id. Mother and Father separated during the summer of

      2016 and were co-parenting without a court order. Id. at 98. At some point

      during 2016, Father began dating Kelley Wolfe (“Kelley”). Father and Kelley

      are now engaged. Id. at 107. Their relationship is stable and happy. Id.


[4]   On September 6, 2016, Father filed a verified petition to establish paternity, and

      his paternity was established. Appellant’s App. Vol. 2 at 5. On October 5, 2016,

      Mother and Father entered a mediated agreed entry in which they agreed to


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 2 of 32
      share legal and physical custody of Child. Id. at 6, 22-27. In April 2017, they

      entered into a second agreement, under which they continued to share physical

      and legal custody, which the trial court approved on June 8, 2017. Id. at 29-33.

      Under this agreed order, Child generally spent half her time with each parent,

      moving from one to the other every three days or less. Tr. Vol. V. at 49;

      Appellant’s Conf. App. Vol. 2 at 100.


[5]   At some point after the June 8, 2017 order was entered, communication

      between Mother and Father became acrimonious, so the guardian ad litem

      (“GAL”) and the trial court agreed that Mother and Father should use Our

      Family Wizard, a communication tool that would moderate the tone of their

      exchanges. Tr. Vol. IV at 13-14, 131. Mother took significantly longer than

      Father to begin using this tool, and she has not used it consistently. Tr. Vol. V

      at 20, 68-69, 88, 129-30, 157. Whenever possible, Father communicated to

      Mother through Our Family Wizard. Id. at 87-88.


[6]   On several occasions, Mother asked Child to request that Father allow Child to

      spend extra time with her. Tr. Vol. IV at 98; Appellant’s Conf. App. Vol. 2 at 106.

      When Child stayed with Mother, Child had a hard time disclosing her thoughts

      and feelings to Mother if doing so would hurt Mother’s feelings. Tr. Vol. V at

      137; Appellant’s Conf. App. Vol. 2 at 110. Child did not want to hurt either

      parent’s feelings. Tr. Vol. IV at 27; Appellant’s Conf. App. Vol. 2 at 133. For

      example, Child was afraid to tell Mother that she liked Kelley because of

      Mother’s intense dislike of Kelley. Appellant’s Conf. App. Vol. 2 at 101.



      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 3 of 32
[7]   In July 2017, Mother instigated an argument about the clothes Child was

      wearing when Mother came to pick Child up at Father’s home. Id. at 100-01.

      Mother was so angry that she started to drive away with Child standing inside

      the car while the car door was still open. Id. at 101. Mother admitted to an

      Indiana Department of Child Services (“DCS”) case worker that she “just

      couldn’t control herself.” Tr. Vol. IV at 36; Appellant’s Conf. App. Vol. 2 at 100-

      01. DCS investigated the incident but did not substantiate that there was abuse

      or neglect. Appellant’s Conf. App. Vol. 2 at 101.


[8]   Mother had, on several occasions, planned to relocate herself and Child to be

      near one or another of Mother’s boyfriends. Id. at 143. Moreover, she had

      spoken to Child about these impending relocations before revealing her

      intentions to Father or determining how such relocations would affect Child’s

      education, the custody arrangement, or Father’s parenting time. Tr. Vol. V at

      121-23; Appellant’s Conf. App. Vol. 2 at 106. The GAL expressed concern that

      Mother’s repeatedly introducing Child to her boyfriends and allowing Child to

      become attached to these men could lead to psychological difficulties for Child

      when those relationships ended. Tr. Vol. IV at 12, 18-19, 22. Mother made

      such introductions despite admitting, in a colorful Facebook posting, that she

      had a history of dating unreliable and unpleasant men, including a recent

      boyfriend who stole her car:

              What kind of special A-Hole steals your car?!?! . . . .


              Somehow I have the UNCANNY ability to find every fkface
              there is in this state and date them. Like a damn moth to a
      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 4 of 32
               flame. Not sure why that is. So, girls, if you have ANY sort of
               interest in a guy NONE of us should date him. If, however, I
               don’t have an interest, he’s probably pretty sweet and has plenty
               going for him. Guys that I’ve rejected [should] take that as a
               compliment. I could probably get a job as an a**hole detector for
               this talent of mine. Think of the millions I’d make! Anyone who
               knows me well enough should know this. ANNNYWAYS . . .
               [j]ust wanted you to throw that out there for any of you who
               know the most recent sh**bag . . . .


       Appellant’s Conf. App. Vol. 2 at 112.


[9]    The GAL characterized Mother as emotional, sometimes volatile, and lacking

       in insight, seldom recognizing -- unlike Father -- when she has made a mistake

       and tending to interpret people’s actions -- especially Father’s -- in a distorted

       manner. Id. at 106-07. Mother painted a “very dark picture” of Father. Id. at

       101. Mother would also build up minor issues into major injustices, unable to

       see such issues from the perspective of other people. Id. at 106. The GAL

       recommended that Mother get counseling from a mental health professional.

       Id. at 116. The GAL also reported that mother showed poor judgment in her

       conversations with Child; for instance, Mother would ask Child to ask Father if

       she could spend more time with Mother instead of Mother herself asking Father

       if Child could spend more time with her. Id. at 147. The GAL recommended

       that Father have primary custody of Child. Id. at 115.


[10]   Child began third grade in the fall of 2018, and her teacher was Ms. Jennifer

       Fox (“Ms. Fox”); Child began fourth grade in the fall of 2019 with her primary

       teacher being Mrs. Meghann Goetz (“Mrs. Goetz”). Id. at 101, 116, 146. Ms.

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 5 of 32
       Fox and Mrs. Goetz testified that Father had been consistently reliable and

       proactive in getting to know Child’s teachers, communicating with them,

       scheduling and attending parent-teacher conferences, and working with Child

       on her homework. Tr. Vol. IV at 64-65, 71-72, 88. Father promptly signed up

       to use ClassDojo, software enabling him to monitor Child’s progress and

       communicate with her teachers. Id. at 73; Tr. Vol. V at 158. Child’s reading

       performance improved after her third-grade teacher met with Father and

       enlisted his aid to help Child improve her reading. Tr. Vol. IV at 65. By

       contrast, Child’s teachers and a school social worker noticed that Child was less

       awake and involved in her schoolwork after spending nights with Mother. Id.

       at 63-64; Tr. Vol. V at 160-61. Moreover, Mother failed to use the Dojo system,

       and ignored several reminders to sign up for parent-teacher conferences until

       the day those conferences were set to begin, by which time all time slots had

       been filled. Tr. Vol. IV at 66; Appellant’s Conf. App. Vol. 2 at 104.


[11]   On July 16, 2019, Father filed a verified petition to modify custody. Appellant’s

       App. Vol. 2 at 13, 45-47. On August 12, 2019, the trial court scheduled a

       hearing on Father’s petition to modify custody for October 21, 2019. Appellant’s

       App. Vol. 2 at 13-14. On October 18, 2019, Mother sent the trial court a letter,

       which the trial court treated as a motion to continue the hearing on Father’s

       petition to modify custody. Id. at 14. The trial court granted Mother’s request

       and set the hearing for February 3, 2020. Id.


[12]   On December 3, 2019, the trial court held a hearing on Mother’s failure to

       comply with the trial court’s order that directed Mother to respond to Father’s
       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 6 of 32
       requests for discovery. Tr. Vol. III at 4. Mother said she wanted an attorney but

       could not yet afford one. Id. at 7, 11. The trial court “absolutely encourage[d]”

       Mother to get an attorney, told her that it had information about free legal

       resources, and promised to provide Mother that information. Id. at 11, 13.


[13]   On January 28, 2020, Mother filed a second request for continuance via a letter

       she wrote to the trial court, asking for another thirty days “so that [she] may

       engage in representation.” Appellant’s App. Vol. 2 at 119. Father objected to the

       request for a second continuance, emphasizing that it would not be in Child’s

       best interest and that he had already arranged for witnesses to attend the

       hearing, including a teacher who had already adjusted her schedule once

       before, for the previously continued hearing. Id. at 120-22. On January 30,

       2020, the trial court denied Mother’s request for a second continuance. Id. at

       18.


[14]   Mother orally renewed her motion for continuance at the start of the February

       3, 2020 hearing. Tr. Vol. IV at 6, 8. She stated that she “[did] now have an

       attorney” but had not yet paid his full retainer, which she expected to pay by

       the end of that week. Id. at 6-7. The trial court denied Mother’s oral renewed

       motion, stating:

               [T]his has been on the books for quite some time and, and it, um,
               this Court’s experience is it puts young children, children, um, in
               a, in a situation where they feel like, um, there’s just, there’s no
               resolution and then they’re trying to appease both parents and
               the child needs resolution and so, I’m going to deny the request



       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 7 of 32
               to continue the matter given that it’s been on the books for quite
               some time.


       Id. at 8-9.


[15]   Father began his case in chief at the February 3, 2020 hearing. Tr. Vol. IV at 10.

       The following people testified on behalf of Father: the GAL, Ms. Fox, and

       Father himself. Id. at 11-18, 56-60, 62-68, 74-76, 76-121. Mother cross-

       examined the GAL and Ms. Fox. Id. at 18-55, 68-73. Because the time was

       insufficient to complete the hearing, Father did not complete his direct

       testimony. Id. at 128. The trial court scheduled a second day for the hearing

       for June 12, 2020. Id. at 133-34. At the June 12, 2020 hearing, Mother was

       represented by counsel. Tr. Vol. V at 3. At that hearing, Father completed his

       direct testimony, and Mother’s counsel cross-examined Father. Id. at 13-48, 48-

       77, 77-92, 92-96.

[16]   The hearing was completed on June 12, 2020. Tr. Vol. VI at 19. On July 1,

       2020, the trial court issued its final ruling, which, in pertinent parts, found and

       concluded as follows:


               Findings of Fact


               1. [Mother and Father], who have never been married to each
               other, share [Child] . . ., who is presently ten (10) years of age.
               [Child] recently completed her fourth (4th) grade year at
               Arlington Heights Elementary School.


               ....

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 8 of 32
        6. In accordance with [the] [June 8,] 2017 Order, [Mother and
        Father] share joint physical and legal custody of [Child]. . . .


        ....


        26. On or about July 7, 2017, less than one (1) month after the
        issuance of the [June 8,] 2017 Order, the Indiana Department of
        Child Services (DCS) initiated an investigation following an
        argument between [Mother and Father] during a parenting time
        exchange.


        27. Mother had arrived at Father’s home to pick up [Child] and .
        . . Mother was dissatisfied with Child’s attire. Mother made
        Child go back inside Father’s home to change clothes. An
        argument ensued between Father and Mother which resulted in
        [Mother and Father] yelling at each other in the presence and/or
        hearing of [Child]. Mother then began to drive off with [Child]
        in the car; however, [Child’s] car door was not fully secured[,]
        and it opened as Mother was driving off. Fortunately, [Child]
        did not fall out of the car nor was [Child] otherwise physically
        injured. After this incident the parties began effecting parenting
        exchanges at a neutral location.


        28. DCS did not substantiate abuse or neglect against Mother,
        although the DCS case manager did recommend therapy for
        [Child], and she further suggested both parents might benefit
        from individualized therapy.


        ....


        40. Ms. Fox was aware of the parents’ shared custody
        arrangement, and she observed differences with respect to the
        quality of [Child’s] school performance depending on which
        parent kept [Child] the previous night.

Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 9 of 32
        41. Ms. Fox found Father to be more engaged in [Child’s]
        academic progress than Mother was. . . .


        42. Ms. Fox observed that [Child] would always do homework
        when she was under Father’s care. Ms. Fox acknowledged that
        towards the end of the school year [Child] was doing better at
        completing homework while under Mother’s care.


        43. Ms. Fox developed concerns that [Child] was experiencing
        tension with Mother during the 2018 fall semester to the extent
        that Ms. Fox ultimately felt compelled to share her concerns with
        the school social worker.


        44. [Child] successfully completed the third (3rd) grade (2018-
        2019), and she enrolled in the fourth (4th) grade at Arlington
        Heights Elementary School in August 2019. Mrs. Goetz was
        [Child’s] fourth (4th) grade teacher.


        45. The GAL spoke with Mrs. Goetz who indicated that [Child]
        has trouble focusing, and that her school performance is
        inconsistent. . . . Mrs. Goetz expressed concern to the GAL that
        [Child] does not work to her potential.


        46. Mrs. Goetz advised the GAL that she . . . sometimes had to
        sit with [Child] to do math, and that [Child] received some extra
        help with reading. . . . .


        47. Mrs. Goetz advised the GAL that Father communicates well
        with her. Mrs. Goetz noted that Father attended Open House,
        Meet the Teacher, and a parent-teacher conference. Mrs. Goetz
        described Father as being “proactive” when [Child] had a
        problem.




Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 10 of 32
        48. Mrs. Goetz advised the GAL that as of December 13, 2019,
        she had met with Mother on only one (1) occasion, and that was
        when [Child] had a toy taken away at school and a parent was
        required to come to school . . . to reclaim it.


        49. At the beginning of the 2019-2020 school year, Mrs. Goetz
        sent both parents an invitation to ClassDojo, which is an
        educational communications computer application. Father
        immediately signed up for ClassDojo whereas Mother did not.


        ....


        53. The GAL describes Father as being detail-oriented and
        responsible. The GAL further notes that Father assists [Child]
        with her homework and that he sets appropriate boundaries for
        her.


        ....


        58. The GAL expressed concern that Mother involves [Child] in
        “adult conversations,” noting, by way of example, that Mother
        sometimes encourages [Child] to call Father to ask for extra time
        with Mother rather than Mother contacting Father herself.


        ....


        60. The GAL describes Mother as “emotional” and “at times
        volatile.” The GAL states that Mother “seems to lack insight,”
        and that Mother “seldom recognizes when she has made a
        mistake.”


        61. The GAL found there to be a high level of animosity
        between [Mother and Father], and that [Child] is highly aware of
        this animosity and she feels caught in the middle. The GAL
Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 11 of 32
        believes this ongoing conflict is emotionally harmful to [Child] as
        she does not wish to hurt either parent’s feelings.


        62. The GAL opines that continuing the existing co-parenting
        relationship would be detrimental to [Child], and that [Child]
        needs stability and decreased parental strife. . . .


        ....


        64. Mother recently purchased a smart phone for [Child] without
        any consultation and/or consent from Father. During cross-
        examination Mother first denied that [Child’s] phone was
        internet accessible, but she later acknowledged that it was, but
        that she carefully monitored [Child’s] cell phone usage. Mother
        further acknowledged that [Child’s] cell phone is password
        protected, and she has not shared the password with Father as
        [Child] needs privacy.


        Conclusions of Law


        ....


        8. [T]he court finds Father’s testimony to be more credible than
        Mother’s. The court found Father’s testimony to generally be
        plausible in that it was logically consistent and empirically
        supported.


        9. In many instances the court found Mother’s testimony not
        plausible. Mother’s credibility was diminished in her responses
        to various cross-examination questions posed by Father’s counsel
        ....


        ....


Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 12 of 32
        16. [I]t is clear that both parents, who presently share joint
        physical custody of the [Child] have “buyer’s remorse” regarding
        their negotiated agreement which resulted in the [June 8,] 2017
        Order. During the course of the hearing both Father and Mother
        stated . . . their belief that [Child] would be best served by
        him/her serving as [Child’s] primary physical custodial parent.


        17. Since the [June 8,] 2017 Order the level of distrust and
        animosity between [Mother and Father] has drastically increased,
        and this is especially true after Father began his relationship with
        Kelley. The GAL believes that [Child] is highly aware of the co-
        parenting tension and she feels stuck in the middle.


        18. There is significant evidence to suggest that since the [June
        8,] 2017 Order Mother has discussed with [Child] her animosity
        and distrust of Father, as well as her . . . disdain for Kelley, such
        that [Child] is afraid to express to Mother that she . . . actually
        likes Kelley.


        19. The GAL indicates that [Child] feels the conflict between
        [Mother and Father] and that she . . . does not wish to hurt
        anyone’s feelings. The GAL surmises that [Child] is feeling
        pressure from Mother to tailor her statements regarding Father,
        and that [Child] is experiencing mental distress between being
        loyal to Mother and telling the truth.


        20. The GAL concludes, and the court agrees, that [Child]
        should be able to express herself to each parent without having to
        censor herself. [Child] desires to be truthful and [Child] should
        not be pressured to say things she does not believe to be true.
        Mother’s conduct in this regard has proven to be harmful to
        [Child’s] emotional wellbeing.


        21. A second significant change in circumstances relates to
        [Child’s] academic progress. Since the [June 8,] 2017 Order

Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 13 of 32
        [Child] has advanced three (3) grades, and while [Child’s] age
        and educational grade advancement alone do not establish a
        substantial change for custody modification, it is clear in this case
        that since the [June 8,] 2017 Order Father has emerged as the
        parent who is attentive to and responsible for [Child’s]
        educational achievement and progress.


        22. Father regularly attends school meetings and functions; he
        routinely communicates with [Child’s] teachers; and he
        consistently monitors and assists [Child] with homework
        assignments.


        ....


        24. [Child’s] fourth grade teacher, Ms. Goetz, indicated to the
        GAL that [Child] has difficulty focusing and that she has needed
        additional assistance. Ms. Goetz praised Father for being
        proactive and communicative regarding [Child’s] schoolwork,
        whereas Mother was less involved and communications with
        Mother were limited.


        25. While the aforementioned changes serve as the primary basis
        for custody modification, the body of evidence also corroborates
        the GAL’s concerns regarding Mother’s overall inconsistency in
        keeping [Child’s] appointments, including parenting exchanges,
        as well as what the GAL characterizes as Mother’s impulsivity.


        26. The court ultimately concludes that Father has met his
        burden of demonstrating that the existing custody order is no
        longer feasible and that [Child’s] best interest is served by Father
        serving as the primary physical custodial parent.


        ....



Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 14 of 32
        30. [Mother and Father] have not demonstrated a willingness
        and/or ability to communicate and cooperate in advancing
        [Child’s] welfare, and their unwillingness to communicate has
        intensified since the [June 8,] 2017 Order.


        31. [Mother and Father’s] recently elevated distrust and
        animosity toward each other is regrettable as both parents dearly
        love [Child], and [Child] could benefit from their collaborative
        decision making. However, at this time, only Father has
        routinely demonstrated the requisite fitness and suitability
        necessary for legal custody.


        ....


        IT IS THEREFORE ORDERED, ADJUDGED, and
        DECREED:


        1. Physical Custody. In accordance with I.C. § 31-14-13-6 and
        I.C. § 31-14-13-2 the court finds that the existing physical custody
        order should be modified and that Father should be awarded
        primary physical custody of [Child], subject to Mother’s
        parenting time . . . .


        2. Legal Custody. Father shall be awarded sole legal custody of
        [Child]. Father shall keep Mother timely apprised as to all major
        issues and decisions regarding [Child], and he shall timely advise
        Mother as to [Child’s] medical appointments, including all dental
        and psychological appointments.


Appellant’s App. Vol. 2 at 142, 144, 146-54. Mother now appeals.




Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 15 of 32
                                      Discussion and Decision

                            I. Denial of Motion for Continuance
[17]   Mother contends that the trial court abused its discretion when it denied her

       renewed motion for a second continuance at the beginning of the February 3,

       2020 hearing. Indiana Trial Rule 53.5 provides in part: “Upon motion, trial

       may be postponed or continued in the discretion of the court[] and shall be

       allowed upon a showing of good cause established by affidavit or other

       evidence.” Id. The ruling on a motion for continuance is left to the discretion

       of the trial court, a trial court’s denial of a motion for continuance is entitled to

       substantial deference, and we presume that a trial court properly exercised its

       discretion. Blackburn v. State, 130 N.E.3d 1207, 1210 (Ind. Ct. App. 2019). This

       principle holds true in custody cases. See, e.g., Clark v. Clark, 404 N.E.2d 23, 26-

       27, 36 (Ind. Ct. App. 1980). When a motion for continuance is based on a

       party’s effort to obtain counsel, that party must show diligence in procuring

       counsel. Gunashekar v. Grose, 915 N.E.2d 953, 955 (Ind. 2009); Riggin v. Rea

       Riggin & Sons, Inc., 738 N.E.2d 292, 311 (Ind. Ct. App. 2000). For purposes of

       representation by counsel, a custody hearing is a critical stage of a custody

       modification proceeding. F.M. v. N.B., 979 N.E.2d 1036, 1042 (Ind. Ct. App.

       2012). We measure the prejudice to the respective parties of a trial court’s

       ruling on a motion for continuance. Id.


[18]   Mother contends the trial court abused its discretion in denying her motion for

       continuance because: 1) she needed more time to acquire funds to hire an

       attorney and that she was diligent in trying to hire an attorney, evinced by her
       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 16 of 32
       willingness to take a second job to help pay for an attorney; 2) she was

       prejudiced by the denial of her motion for continuance; and 3) Father’s petition

       for change of custody had been pending for only six months, making a delay in

       the pending custody matter insignificant. In support of her claim that a

       continuance was justified to give her more time to hire an attorney, Mother

       cites F.M., 979 N.E.2d at 1041, Hess v. Hess, 679 N.E.2d 153, 154 (Ind. Ct. App.

       1997), and J.P. v. G.M., 14 N.E.3d 786, 791 (Ind. Ct. App. 2014).


[19]   In F.M., we found that the trial court abused its discretion in denying a

       mother’s first request for a continuance. 979 N.E.2d at 1041. The mother had

       filed her first motion for continuance on the first day of the custody

       modification hearing because her attorney had unexpectedly withdrawn earlier

       that day because she had failed to pay him. Id. at 1038. We found that

       granting the mother’s request for a continuance would not have prejudiced the

       father. Id. F.M. did not address whether the delay in resolving the custody

       issue caused by a continuance would negatively impact the child.

[20]   In Hess, a dissolution case, the husband’s attorney unexpectedly withdrew four

       days before the final dissolution hearing. 679 N.E.2d at 154. Two days before

       the final hearing, the husband, pro se, filed his first motion for a continuance,

       and at the beginning of the final hearing, the trial court denied the husband’s

       motion. Id. In finding that the trial court abused its discretion in denying the

       husband’s motion, we stated: “There is nothing in the record to show that

       Husband intended or could foresee that counsel would withdraw at such a

       late hour.” Id. at 155.

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 17 of 32
[21]   Finally, in J.P., grandparents filed a petition to visit the father’s child. 14

       N.E.3d at 786. The day before the hearing was to begin, the father learned for

       the first time that the grandparents would be represented by counsel at the

       hearing. Id. at 788. Because he did not have time to hire an attorney, the father

       appeared pro se at the hearing and asked the trial court to continue the hearing

       so he could hire counsel. Id. at 788-89. Until father learned that the

       grandparents had hired an attorney, he had believed that involvement of

       attorneys was unnecessary: “I thought we were all just going to do it without

       an attorney, so I didn’t get one.” Id. at 788. The trial court denied the father’s

       request for a continuance. Id. at 788-89. During the hearing on the

       grandparents’ petition for visitation, the father asked no questions and

       presented almost no substantive testimony, explaining that he wanted a lawyer

       to assist him because he did not completely understand the proceedings. Id. at

       789. We ruled that the trial court should have granted the motion for

       continuance because the father was prejudiced by participating in the hearing

       without an attorney, which thus deprived him of his fundamental right in the

       care, custody, and control of his child. Id. at 790-91 (citing Bester v. Lake Cnty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005)).


[22]   Here, we find that the trial court did not abuse its discretion in denying

       Mother’s motion for a continuance. We acknowledge Mother’s testimony that

       she needed more time to acquire funds to hire an attorney -- and had taken a

       second job to help her afford an attorney -- but the trial court could have found

       this explanation was inadequate because weeks earlier the trial court advised

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 18 of 32
       Mother about the availability of free legal services. Tr. Vol. III at 11, 13.

       Further, when Mother filed her second motion for continuance and renewed

       her motion at the beginning of the hearing, she provided no evidence that she

       had even attempted to acquire pro bono counsel. See Tr. Vol. IV at 8; Appellant’s

       App. Vol. 2 at 119.


[23]   We also reject Mother’s argument that she was prejudiced by the denial of her

       motion for continuance. Mother does not explain how she was prejudiced. For

       instance, she does not contend that had she been given more time to hire a

       lawyer for the final hearing, a lawyer present at the first day of the hearing

       would have elicited testimony on cross-examination that would have helped

       Mother’s position. Instead, she leaves us to speculate as to how she was

       prejudiced by the denial of her motion for continuance and the lack of counsel

       at the first day of the hearing on Father’s petition to modify custody.

       Therefore, because Mother has not explained how she was prejudiced, she has

       waived this claim for lack of cogent argument. See Jarman v. State, 114 N.E.3d

       911, 915 n.2 (Ind. Ct. App. 2018), trans. denied.


[24]   Waiver aside, Mother was not prejudiced by the denial of her motion for

       continuance. We first observe that unlike the parties in F.M., Hess, and J.P.,

       Mother had earlier obtained a continuance, so the continuance request at issue

       in this appeal was a request for a second continuance. Appellant’s App. Vol. 2 at

       14. More importantly, the parties in F.M. and Hess were substantially

       prejudiced by the eleventh-hour withdrawals of their attorneys. F.M., 979

       N.E.2d 1038; Hess, 679 N.E.2d at 154. And the father in J.P. was caught off

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 19 of 32
       guard when he learned just one day before the hearing on the petition for

       grandparent visitation that the opposing party was represented by counsel

       because he had believed that “we were all just going to do it without an

       attorney, so I didn’t get one.” 14 N.E.3d at 788. Here, Mother’s second

       request for a continuance did not arise from being blindsided by the actions of

       an attorney she had already hired or by being taken off guard by the actions of

       the opposing party.

[25]   Moreover, even though Mother was not represented on the first day of the

       hearing, she was still not prejudiced. The final hearing occurred over two days,

       February 3, 2020, and again more than four months later on June 12, 2020.

       Appellant’s App. Vol. 2 at 18, 20. Father began his case in chief at the February

       3, 2020 hearing and during that hearing, time allowed him to call only three

       witnesses, the GAL, Ms. Fox, and himself. Tr. Vol. IV at 11, 56, 62, 74, 76.

       Mother cross-examined the GAL and Ms. Fox. Id. at 18-55, 68-73.


[26]   Thus, unlike the father in J.P., Mother participated in the first day of the

       hearing in a significant, meaningful manner. See J.P., 14 N.E.3d at 789. Also,

       while Father began his testimony during the first day of the hearing, he did not

       complete his direct testimony before the trial court adjourned the matter for the

       day. Tr. Vol. IV at 128. On the second day of the hearing, June 12, 2020,

       Father continued with his direct testimony, and at this second day of the

       hearing, Mother was represented by counsel. Tr. Vol. V at 3. Once Father

       completed his testimony, Mother’s counsel thoroughly cross-examined Father.

       Tr. Vol. V at 48-77, 92-94. Father called two more witnesses, including the

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 20 of 32
       GAL, who had testified at the first day of the hearing. Id. at 96-105, 112-14,

       153-62. Mother’s counsel also thoroughly cross-examined the GAL. Id. at 115-

       153, 162-65. Mother then presented her case-in-chief though her attorney. Id.

       at 168-77, 182-89, 192-228; Tr. Vol. VI at 6-11. In sum, Mother’s attorney was

       able to put on Mother’s case-in-chief and was able to cross-examine all of

       Father’s witnesses except Ms. Fox, whom Mother had cross-examined during

       the first day of the hearing. Tr. Vol. IV at 18-55, 68-73. Thus, Mother has failed

       to demonstrate that she was prejudiced by the denial of her second motion for

       continuance.

[27]   Finally, we reject Mother’s claim that the trial court abused its discretion in

       denying her motion for continuance because, according to Mother, continuing

       the hearing was not problematic because Father’s petition to modify custody

       had been pending only six months. Mother ignores the impact of a continuance

       on Child. As the trial court found:


               [T]his has been on the books for quite some time and, and it, um,
               this Court’s experience is it puts young children, children, um, in
               a, in a situation where they feel like, um, there’s just, there’s no
               resolution and then they’re trying to appease both parents and
               the child needs resolution and so, I’m going to deny the request
               to continue the matter given that it’s been on the books for quite
               some time.


       Id. at 8-9. The trial court was in the best position to weigh the impact of a

       continuance on Child, so we will not second guess the trial court’s

       determination that a continuance was not in Child’s best interest. Accordingly,


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 21 of 32
       for all the foregoing reasons, we conclude that the trial court did not abuse its

       discretion when it denied Mother’s request for a second continuance.


                              II. Modification of Child Custody
[28]   Mother contends that the trial court abused its discretion when it modified the

       original custody order and granted Father primary physical and sole legal

       custody of Child. We review custody modifications for an abuse of discretion.

       Werner v. Werner, 946 N.E.2d 1233, 1244 (Ind. Ct. App. 2011), trans. denied. We

       grant significant latitude to trial judges in family law matters. Steele-Giri v.

       Steele, 51 N.E.3d 119, 124 (Ind. 2016). Appellate courts “are in a poor position

       to look at a cold transcript of the record, and conclude that the trial judge, who

       saw the witnesses, observed their demeanor, and scrutinized their testimony as

       it came from the witness stand, did not properly understand the significance of

       the evidence.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). Thus, we will not

       “reweigh the evidence nor reassess witness credibility, and the evidence should

       be viewed most favorably to the judgment.” Best v. Best, 941 N.E.2d 499, 502

       (Ind. 2011). We will reverse the trial court’s custody determination only if the

       decision is “clearly against the logic and effect of the facts and circumstances or

       the reasonable inferences drawn therefrom.” In re Paternity of C.S., 964 N.E.2d

       879, 883 (Ind. Ct. App. 2012), trans. denied. “[I]t is not enough that the

       evidence might support some other conclusion, but it must positively require

       the conclusion contended for by appellant before there is a basis for reversal.”

       Kirk, 770 N.E.2d at 307.



       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 22 of 32
[29]   Indiana Code section 31-17-2-21 provides that a trial court may not modify an

       existing custody order unless (1) the modification is in the best interests of the

       child, and (2) there has been a substantial change in one or more statutory

       factors outlined in Indiana Code section 31-17-2-8. Indiana Code section 31-

       17-2-8 provides, in part:

               The court shall determine custody and enter a custody order in
               accordance with the best interests of the child. . . . The court
               shall consider all relevant factors, including the following:


               ....


               (4) The interaction and interrelationship of the child with:


               (A) the child’s parent or parents;


               ....


               (5) The child’s adjustment to the child’s:


               ....


               (B) school . . .


               (6) The mental and physical health of all individuals involved.


       Ind. Code § 31-17-2-8. “[T]he child’s best interest is the touchstone of any

       custody determination . . . .” McDaniel v. McDaniel, 150 N.E.3d 282, 291 (Ind.

       Ct. App. 2020), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 23 of 32
[30]   Here, it appears that neither party requested special findings under Indiana

       Trial Rule 52(A) and that the trial court entered its findings sua sponte. “As to

       the issues covered by the findings, we apply the two-tiered standard of whether

       the evidence supports the findings, and whether the findings support the

       judgment.” In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014). When a party fails to

       challenge the evidentiary basis of a finding, we accept that finding as true. See

       McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (when father

       failed to challenge specific findings, court accepted them as true). Findings will

       only be set aside if they are clearly erroneous. Id. Findings are clearly

       erroneous only when the record contains no evidence to support the findings,

       whether directly or by inference. Id. A judgment is clearly erroneous also if it

       applies the wrong legal standard to properly found facts. Id. In order to

       determine that a finding or conclusion is clearly erroneous, our review must

       convince us that a mistake has been made. Id. As to issues not addressed in a

       trial court’s sua sponte findings, we review those issues under the general

       judgment standard, where we will affirm the judgment if it can be sustained on

       any legal theory consistent with the evidence. Id. “[W]e may look both to

       other findings and beyond the findings to the evidence of record to determine if

       the result is against the facts and circumstances before the court.” Stone v. Stone,

       991 N.E.2d 992, 998 (Ind. Ct. App. 2013).


[31]   Mother contends Father presented no evidence of a substantial change in

       circumstances to justify the trial court’s decision to grant Father’s petition to

       modify custody. Specifically, Mother claims, inter alia, that there is no

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 24 of 32
       evidence of substantial change of circumstances regarding: 1) her and Father’s

       ability to co-parent Child; 2) Child’s academic performance and Father’s

       involvement in Child’s education; and 3) her impulsive behavior.

[32]   Mother’s first argument that there is no evidence of changed circumstances

       regarding her and Father’s ability to co-parent Child implicates Indiana Code

       section 31-17-2-8(4))(A), which states that when a trial court makes a custody

       decision, it should consider the “interaction and interrelationship of the child

       with: (A) the child’s parent or parents . . . .” We have previously held that the

       breakdown in communication between parents justified a change of custody.

       See In re Marriage of Cain, 540 N.E.2d 77, 78 (Ind. Ct. App. 1989) (“The

       evidence supported the trial court’s conclusion that the parties were unable or

       unwilling to share authority for the major decisions concerning the child’s

       upbringing[, and] [t]he breakdown in communication and cooperation between

       the joint custodians was a substantial and continuing change in circumstances

       making the joint custody order unreasonable.”); cf. Williamson v. Williamson,

       825 N.E.2d 33, 41 (Ind. Ct. App. 2005) (Upon former wife’s motion for

       modification of custody of minor child, the quality of relationship between

       child and former wife’s new husband was factor to be considered in

       determining that substantial change warranted award of sole custody of subject

       child to former wife).


[33]   Mother’s argument focuses on the trial court’s findings regarding the growing

       tension between Father and Mother, especially since Father began his

       relationship with his Kelley. The trial court found that Child was aware of this

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 25 of 32
       escalating tenson and felt “stuck in the middle.” Appellant’s App. Vol. 2 at 151.

       It also found that Mother expressed to Child her disdain of Father and Kelley,

       which made Child feel she could not tell Mother that she liked Kelley and

       pressured Child to tailor all her statements to Mother in a way that would not

       hurt Mother’s feelings. Id. The trial court found that this pressure was harming

       Child’s emotional wellbeing. Id.


[34]   Mother does not challenge the evidentiary basis of these findings but instead

       asks us to assign less weight to them than did the trial court, a request we must

       decline because our standard of review does not allow us to reweigh the

       evidence. See Best, 941 N.E.2d at 502. Furthermore, Mother ignores other trial

       court findings regarding how the growing tension between Mother and Father

       made co-parenting more difficult and harmed Child. For instance, the trial

       court found that the existing co-parenting relationship would emotionally harm

       Child and that Child needed stability and less parental strife. Appellant’s App.

       Vol. 2 at 147. Because Mother does not challenge these findings, we accept

       them as true. See McMaster, 681 N.E.2d at 747. Therefore, the trial court could

       have concluded that under Indiana Code section 31-17-2-8(4)(A), Child’s

       relationship with Mother under the prior custody order was undermining her

       relationship with both Mother and Father, was forcing Child to choose between

       telling the truth about her feelings about Kelley and risk Mother’s ire or hide the

       truth and censor her feelings for no other reason than to placate Mother’s

       feelings, was making communication between Mother and Father more

       difficult, and thus was making co-parenting more difficult. Accordingly, the

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 26 of 32
       trial court did not abuse its discretion in finding that the parties’ difficulty in

       communicating because of their increasing hostility was undermining Child’s

       relationship with both Mother and Father and was making co-parenting more

       difficult, such that it was in Child’s best interest to grant Father’s petition to

       modify custody.

[35]   Second, we reject Mother’s argument that the evidence regarding Father’s role

       in Child’s education did not constitute a substantial change in circumstances

       justifying a change in custody. Indiana Code section 31-17-2-8(5)(B) provides

       that one factor in determining whether to modify child custody is “[t]he child’s

       adjustment to the child’s . . . school.” We have held that stability in education

       is a factor a trial court may consider when reviewing a petition to modify

       custody. See Kuiper v. Anderson, 634 N.E.2d 556, 558 (Ind. Ct. App. 1994).

       Mother argues that the only evidence that Father helps Child with homework

       more than Mother came from six reading logs that Father submitted into

       evidence. As to her failure to communicate with teachers, attend school

       meetings and functions, Mother blames Father for not telling her the dates and

       times for the school meetings. She also blames Father for her failure to utilize

       the ClassDojo communication tool, claiming he should have told her about

       ClassDojo, but he failed to do so. Mother justifies her failure to attend parent-

       teacher conferences because all time slots for the teacher-parent meetings had

       been taken. On this allegation, Mother fails to acknowledge that she did not

       attempt to schedule a meeting until the day that those teacher-parent meetings

       were to occur. Tr. Vol. IV at 66. In all of these allegations, Mother does not


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 27 of 32
       contend that there was no evidence to support these facts but instead asks us to

       minimize the significance of this evidence. This is an impermissible request to

       reweigh the evidence. See Best, 941 N.E.2d at 502.


[36]   Moreover, Mother ignores other evidence the trial court recited to justify its

       conclusion that Father played a more positive role in Child’s education than

       Mother did. The trial court’s findings included: 1) Ms. Fox determined Father

       was more engaged in Child’s education, based partly on her observation that

       Child’s school performance was better if she had spent the previous night with

       Father and that Child’s homework was always completed when Child has spent

       the previous night with Father; 2) Mrs. Goetz stated that Father was proactive

       and frequently communicated with her, met with her several times while she

       had met Mother only once; and signed up immediately to use the ClassDojo

       tool while Mother had not. Appellant’s App. Vol. 2 at 146-47, 151-52. Thus, in

       light of the foregoing findings and conclusions, most of which Mother does not

       challenge, we conclude the trial court did not abuse its discretion in finding a

       substantial change in circumstances regarding Child’s education and that

       granting Father’s petition to modify custody was in Child’s best interests for her

       education. See Ind. Code § 31-17-2-8(5)(B).


[37]   Third, we reject Mother’s argument that evidence of her emotionally unstable,

       impulsive behavior did not constitute a substantial change in circumstances

       justifying a change in custody. Even though Indiana Code section 31-17-2-8

       does not explicitly list this as a factor in determining custody, we find this issue

       still falls under this statute because the statute instructs trial courts to consider

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 28 of 32
       “all relevant factors,” which includes “(6) The mental and physical health of all

       individuals involved.” “[I]f one parent can demonstrate that the other has

       committed misconduct so egregious that it places a child’s mental and physical

       welfare at stake, a custody order may be modified.” Albright v. Bogue, 736

       N.E.2d 782, 790 (Ind. Ct. App. 2000); see also Hanson v. Spolnik, 685 N.E.2d 71,

       78 (Ind. Ct. App. 1997), trans. denied. In Doubiago v. McClarney, 659 N.E.2d

       1086, 1088 (Ind. Ct. App. 1995), trans. denied, we affirmed the trial court’s

       decision to modify custody by giving father sole legal custody of the child

       because of Mother’s emotional instability, her suspicious nature, her tendency

       to blame others for problems, and her tendency to over-react to situations with

       aggression and anger.

[38]   Mother argues that we should discount the trial court’s finding about the

       driving incident where Child was in the car, but Mother left the door open,

       because DCS did not substantiate that abuse or neglect occurred. She also asks

       us to discount her vulgar posting on Facebook regarding the men she had dated

       “because it is hardly uncommon in today’s society to make social media posts

       when someone is upset[.]” Appellant’s Br. at 22.


[39]   Here, even though DCS’s investigation of the car incident did not substantiate

       that Mother committed abuse or neglect, the trial court was still entitled to

       consider the evidence regarding the driving incident. Father was not

       collaterally estopped from presenting evidence about the driving incident, and

       the trial court was not collaterally estopped from considering this evidence. See

       Infectious Disease of Indianapolis, P.S.C. v. Toney, 813 N.E.2d 1223, 1228 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 29 of 32
       App. 2004), opinion amended on reh’g, 828 N.E.2d 386 (Ind. Ct. App. 2005).

       This is so because DCS’s decision to not substantiate a finding of abuse or

       neglect regarding the driving incident was not a final judgment on the merits in

       a court of competent jurisdiction, and the DCS determination did not share

       identity of issues with Father’s petition to modify custody. See id. Thus, the

       trial court could have reasonably concluded that Mother’s actions in the driving

       incident indicated volatile, impulsive behavior and poor judgment. Moreover,

       once again, Mother asks us to reweigh the evidence. For instance, the trial

       court could have reasonably concluded that Mother’s derogatory statements

       about her former boyfriends in her Facebook posting indicated that she was

       impulsive and showed poor judgment. Appellant’s Conf. App. Vol. 2 at 112.

       Mother’s justification that such postings are “hardly uncommon in today’s

       society,” Appellant’s Br. at 22, is another impermissible request to reweigh the

       evidence. See Best, 941 N.E.2d at 502.


[40]   Furthermore, and as she has done with her other arguments, Mother ignores

       testimony and several trial court findings and conclusions that support the trial

       court’s determination that Mother was impulsive and showed poor judgment.

       For instance, Mother had, on several occasions, planned to relocate herself and

       Child in order to be near one or another boyfriend. Appellant’s App. Vol. 2 at

       143. Moreover, Mother had spoken to Child about these impending relocations

       before revealing her intentions to Father or determining how such relocations

       would affect Child’s education and custody or Father’s parenting time. Tr. Vol.

       V at 121-23; Appellant’s Conf. App. Vol. 2 at 106. Also, Mother ignores Finding


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 30 of 32
       58, in which the trial court found that the GAL expressed concern that Mother

       involves Child in “adult conversations,” such as encouraging Child to call

       Father to ask for extra time with Mother rather than Mother contacting Father

       herself. Appellant’s App. Vol. 2 at 147. Mother also ignores Finding 64, in which

       the trial court found that Mother exercised poor judgment by not sharing with

       Father the password to Child’s cell phone. Id. at 148. Mother also ignores the

       testimony of the GAL, who characterized Mother as emotional, sometimes

       volatile, and lacking in insight, seldom recognizing -- unlike Father -- when she

       has made a mistake and tending to interpret people’s actions -- especially

       Father’s — in a distorted manner. Appellant’s Conf. App. Vol. 2 at 106-07.

       Mother also ignores the trial court findings that Mother’s behavior hurt Child’s

       mental health, including finding that Mother’s pressure on Child to make Child

       tailor her statements to Mother in a way that would not offend Mother “has

       proven to be harmful to [Child’s] emotional wellbeing.” Appellant’s App. Vol. 2

       at 148, 151. Therefore, the trial court did not abuse its discretion in

       determining that Mother’s impulsive, emotionally volatile behavior negatively

       impacted Child’s mental health. See Ind. Code § 31-17-2-8(6).


[41]   In sum, the trial court did not abuse its discretion in finding that granting

       Father’s petition to modify custody was in Child’s best interests based on 1) the

       worsening of the communication between Mother and Father because of the

       increasing hostility between them and that this increasing hostility made co-

       parenting increasingly difficult; 2) Father’s excellent track record in supporting

       Child’s schooling compared to Mother’s sporadic and subpar record of


       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021   Page 31 of 32
       participating in Child’s education, and 3) Mother’s volatile, impulsive, and

       emotionally unstable behavior and how that behavior was harmful to Child’s

       mental health. Accordingly, we affirm the trial court.

[42]   Affirmed.1


       Bradford, C.J., and May, J., concur.




       1
         Mother also contends that the GAL was biased against her. In so arguing, Mother uses the wrong legal
       standard, citing caselaw dealing with judicial bias, not bias by a witness. See Appellant’s Br. at 25. Thus, she
       has waived this issue for failure to make cogent argument. See Jarman v. State, 114 N.E.3d 911, 915 n.2 (Ind.
       Ct. App. 2018), trans. denied. Moreover, Mother’s argument is yet another impermissible request to reweigh
       the evidence. See Best, 941 N.E.2d at 502. We reject Mother’s argument that the GAL was biased against
       her.



       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1423 | January 20, 2021                   Page 32 of 32